Citation Nr: 1226041	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.

2.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP) of the bilateral upper and lower extremities, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A rating decision dated in February 2009 denied the Veteran's claim of service connection for CIDP.  In June 2009, the RO issued a rating decision granting service connection for bilateral hearing loss and assigning a noncompensable or 0% rating for that disability.  The Veteran disagreed with that decision, seeking a compensable rating for that disability.

The Veteran and his wife testified before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file. 

The issue of a compensable rating for bilateral hearing loss disability is decided herein whereas the issue of service connection for CIDP is addressed in the Remand that follows this Decision.  


FINDING OF FACT

Throughout the initial-rating period, the Veteran's hearing impairment has been no worse than Level II in the right ear and Level II in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an initial compensable disability rating for bilateral hearing loss disability.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letters mailed in October 2008 and December 2008, prior to the initial adjudication of the claim. 

The record also reflects that service treatment records and pertinent post-service medical records, as well as Social Security Administration claim records, have been obtained and that the Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c). 

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz  and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows. 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

Analysis 

In response to his claim, the Veteran had a VA audiological evaluation in November 2008; the audiologist reviewed the claims file and noted the Veteran's history in detail.  The Veteran reported the most difficulty hearing in groups and in noisy environments.  He was not working because of problems unrelated to hearing loss.  On examination his puretone thresholds in decibels were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
5
15
50
55
31.25
LEFT
10
5
15
55
55
32.5


Speech recognition was 98 percent in the right ear and 98 percent in the left ear. Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

In a March 2009 private audiologist report, the audiologist noted bilateral sensorineural hearing loss.  He noted that puretone averages for 1000 to 4000 Hertz was 38.75 decibels bilaterally and speech discrimination was at its worst 88 percent bilaterally.  Applying the values above to Table VI results in a Level II Roman numeral designation for each ear.  Application of two Level II designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

The Veteran was afforded another VA audiological evaluation in February 2010; the audiologist reviewed the claims file and noted the Veteran's history in detail.  She observed that there was no recent change in hearing loss difficulty and the Veteran was unemployed.  On examination his puretone thresholds were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
10
25
60
60
38.75
LEFT
15
10
25
55
60
37.5

Speech recognition was 88 percent in the right ear and 88 percent in the left ear. Applying the values above to Table VI results in a Level II Roman numeral designation for each ear.  Application of two Level II designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

The Veteran was afforded a VA audiological evaluation in December 2010; the audiologist reviewed the claims file and noted the Veteran's history.  She observed that he was unemployed.  The examiner noted that the Veteran stopped working in the computer business due to unrelated medical reasons.  She observed that the Veteran uses hearing aids with good results and she concluded that the Veteran's assisted hearing loss should not impact his ability to obtain or maintain gainful employment.  She explained that with amplification and reasonable accommodation as specified in the Americans with Disabilities Act, the Veteran's hearing loss and tinnitus alone should not significantly affect vocational potential or limit participation in most work activities.  

On examination his puretone thresholds were as follows: 




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
10
25
55
65
38.75
LEFT
20
10
25
55
60
37.5

Speech recognition was 92 percent in the right ear and 88 percent in the left ear. 
Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and Level II in the left ear.  Application of Level I and Level II designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the December 2010 examiner stated that the Veteran's hearing loss should not impact his ability to gain or maintain gainful employment.  She observed that the hearing impairment should not affect most daily activities. 

On review of the file, it is evident the criteria for compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his and his wife's testimony, his correspondence to VA and his comments to the examiners, in which he generally contends his disability should be rated higher than the current noncompensable rating. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this regard, both the Veteran and his wife have testified as to the impact that his hearing loss disability has on his daily life.  The Veteran reported difficulty hearing conversations and having to turn the volume up on his television.  His wife would have to help him at times when he mistook words others were using.  It helped him when people were looking directly at him and he could see their lips.  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating. 

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria.  Moreover, as discussed above, the Board has considered the testimony of the Veteran and his wife and has found no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.


REMAND

The Veteran seeks service connection for CIDP based on the theory that he acquired this disease as a result of exposure to Agent Orange in Vietnam.  It is undisputed that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  The Veteran testified that he began to be bothered by upper and lower extremity neurological problems in early 2008, and the diagnosis was initially Guillain-Barre but evolved to CIDP.  The Veteran has had extensive treatment for this disease since that time.  He testified further that he was going to see his specialist, P.T., M.D., a week after the hearing.  Although treatment records were submitted after the hearing, these do not show any treatment or consultation in November 2011 or thereafter.  

The Veteran has submitted multiple medical articles related to the connection between exposure to herbicide and neurological disorders.  In particular, he submitted a report from a neurologist of the Emery Neuroscience Center dated in June 2008.  The doctor asserts that his patient, another Vietnam veteran, has CIDP which, based on multiple considerations, could be presumed related to exposure to Agent Orange.  

Based on the evidence contained in the record as well as the testimony, the Board finds that additional development is necessary before the Board addresses whether any CIDP is as likely as not due to any incident of service, including exposure to Agent Orange.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

1.  Any outstanding treatment records for CIDP should be obtained.  

2.  The Veteran should be scheduled for a VA examination with an appropriate physician specialist to determine the etiology, nature, and severity of any current CIDP present during the pendency of the claim.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  

Thereafter, the examiner should then provide an opinion as to whether it is it at least as likely as not (probability of 50 percent or greater) that any present CIDP is related to service (to include conceded herbicide exposure).  See 38 C.F.R. § 3.303.  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

3.  The RO or the AMC should undertake any development it determines to be warranted.

4.  Then, the RO or the AMC must readjudicate the Veteran's claim for service connection for CIDP.  

5.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


